Title: John Thaxter to Abigail Adams, 16 December 1783
From: Thaxter, John
To: Adams, Abigail



Madam,
Hingham 16th. Decr. 1783

I have this moment received your polite Invitation to dinner tomorrow, and am extremely sorry, that a severe Cold, which has confined me a day or two to the House, prevents my accepting it. I had engaged to dine in Company tomorrow if well enough, but could easily set aside the Engagement, if nothing else but that prevented. I should be very happy to see Mr. Shaw, and if I have not that pleasure on this Visit, I will wait on him and Mrs. Shaw at Haverhill very shortly.
Under No. 1244. in the inclosed Paper, you will find 19. Lines which made a very sensible Impression upon your dearest Friend. He requested me to give them to you, which I should have done on Saturday last, if I could have readily put my hands upon them.
My Sisters are very sensible of your kind Invitation to them, but as my Brother is gone to Town, and they have no Gentleman to accompany them, they hope you will excuse them.

Please to present my best Regards to all Friends, and to be assured that I am, Madam, with the most perfect Respect, Your most obedient and most Hble Servt.
J Thaxter Junr.

